


Exhibit 10.1
August 28, 2012
Sharon Holt
[Redacted]


Re:    Terms of Separation
Dear Sharon:
This letter confirms the agreement between you and Rambus Inc. (“the Company”)
concerning the terms of your separation and offers you the separation benefits
set forth below in exchange for a general release of claims and covenant not to
sue (“Agreement”).
1.Separation Date: August 30, 2012 is your last day of employment with the
Company (the “Separation Date”).
2.Acknowledgment of Payment of Wages: As of August 30, 2012, you have been paid
all wages, salary, bonuses, commissions, reimbursements of ESPP contributions,
and/or accrued unused vacation due to you from the Company as of the Separation
Date. The Company has or will reimburse all necessary and reasonable expenses
incurred in the normal course of business through the Separation Date pursuant
to the terms of its expense reimbursement policy. You will receive all funds
owed pursuant to this paragraph regardless of whether or not you sign this
Agreement. Your signature below is further acknowledgement that the Company does
not owe you any other amounts.
3.Separation Benefits: In exchange for your agreement to the general release and
waiver of claims and covenant not to sue set forth in paragraphs 6 and 7 below
and your other promises herein, the Company agrees to provide you with the
following upon the Effective Date of this Agreement (as defined in paragraph 17
below):
a.Severance: The Company agrees to pay you, following the Effective Date (as
defined in paragraph 17 below) of this agreement, an amount equivalent to nine
(9) months of your base salary, less applicable state and federal tax payroll
deductions. Payment will be made in a lump sum within ten (10) business days of
the Effective Date.
b.COBRA: Upon your timely election to continue your existing health benefits
under COBRA, and provided you are otherwise eligible pursuant to the terms of
COBRA and the Company's health insurance plan, the Company will pay the
insurance premiums to continue your existing medical, dental, vision and
Employee Assistance Program (EAP) health benefits for four (4) months following
the Separation Date. If as an active employee you were enrolled in a flex
spending plan, you can continue through COBRA, but you will be responsible for
making the payments (on an after tax basis).
c.Job Search Assistance. Upon your election of outplacement services within
sixty (60) calendar days of the Separation Date, the Company will provide you
four (4) months of outplacement assistance to help you in your job search.
d.By signing below, you acknowledge that you are receiving the separation
benefits outlined in this paragraph 3 in consideration for waiving your rights
to claims referred to in this agreement and that you are not otherwise entitled
to the separation benefits.
4.Return of Company Property: You hereby warrant to the Company that as of your
Separation date, you have returned to the Company all property or data of the
Company of any type whatsoever that has been in your possession or control.
5.Confidential Information. You hereby acknowledge that you are bound by the
attached Exhibit A: Employment, Confidential Information And Invention
Assignment Agreement (hereinafter referred to as the “ECIIA Agreement”), and
that as a result of your employment with the Company you had access to the
Company's Proprietary Information (as defined in the ECIIA Agreement), that you
will hold all Proprietary Information in strictest confidence




--------------------------------------------------------------------------------




and that you will not make use of such Proprietary Information on behalf of
anyone. You further confirm that you have delivered to the Company all documents
and data of any nature containing or pertaining to such Proprietary Information
and that you have not taken with you any such documents or data or any
reproduction thereof.
6.General Release and Waiver of Claims:
a.The payments and promises set forth in this agreement are in full satisfaction
of all accrued salary, vacation pay, bonus and commission pay, profit sharing,
stock options, termination benefits or other compensation to which you may be
entitled by virtue of your employment with the Company or your separation from
the Company. To the fullest extent permitted by law, you hereby release and
waive any other claims you may have against the Company and its owners, agents,
officers, shareholders, employees, directors, attorneys, subscribers,
subsidiaries, affiliates, successors and assigns (collectively “Releasees”),
whether known or not known, including, without limitation, claims under any
employment laws, including, but not limited to, claims of unlawful discharge,
breach of contract, breach of the covenant of good faith and fair dealing,
fraud, violation of public policy, defamation, physical injury, emotional
distress, claims for additional compensation or benefits arising out of your
employment or your separation of employment, claims under Title VII of the 1964
Civil Rights Act, as amended, the California Fair Employment and Housing Act,
and any other laws and/or regulations relating to employment or employment
discrimination, including, without limitation, claims based on age or under the
Age Discrimination in Employment Act or Older Workers Benefit Protection Act,
and/or claims based on disability or under the Americans with Disabilities Act.
You further agree that any claims you may have for money damages, loss of wages,
earnings, commission, bonuses and benefits, stock options or other ownership
interests in the Company, medical expenses, attorneys' fees and costs,
reinstatement and other equitable relief, are waived and forever released by you
under this Agreement.
b.By signing below, you expressly waive any benefits of Section 1542 of the
Civil Code of the State of California, which provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
c.You do not release claims that you may not release as a matter of law,
including but not limited to claims for indemnity under California Labor Code
section 2802 or any claims to enforce this Agreement. To the fullest extent
permitted by law, any dispute regarding the scope of this general release shall
be determined by an arbitrator under the procedures set forth in the arbitration
clause below.
7.Covenant Not to Sue:
a.To the fullest extent permitted by law, at no time subsequent to the execution
of this Agreement will you pursue, or cause or knowingly permit the prosecution,
in any state, federal or foreign court, or before any local, state, federal or
foreign administrative agency, or any other tribunal, any charge, claim or
action of any kind, nature and character whatsoever, known or unknown, which you
may now have, have ever had, or may in the future have against Releasees, which
is based in whole or in part on any matter covered by this Agreement.
b.Nothing in this section shall prohibit you from filing a charge or complaint
with a government agency where, as a matter of law, the parties may not restrict
your ability to file such administrative complaints. You further understand and
agree that, by entering into this Agreement, you are releasing any and all
individual claims for relief, and that any and all subsequent disputes between
you and the Company shall be resolved through arbitration as provided below.
c.Nothing in this section shall prohibit or impair you or the Company from
complying with all applicable laws, nor shall this Agreement be construed to
obligate either party to commit (or aid or abet in the commission of) any
unlawful act.
8.Nondisparagement: You agree that you will not disparage Releasees or their
products, services, agents, representatives, directors, officers, shareholders,
attorneys, employees, vendors, affiliates, successors or assigns, or any person
acting by, through, under or in concert with any of them, with any written or
oral statement. Nothing in this paragraph shall prohibit you from lawfully
providing truthful information in response to a subpoena or other legal process.
9.Arbitration: Except for any claim for injunctive relief arising out of a
breach of a party's obligations to protect the other's proprietary information,
the parties agree to arbitrate, in Santa Clara County, California (or




--------------------------------------------------------------------------------




another mutually acceptable location if you reside outside of California)
through JAMS, any and all disputes or claims arising out of or related to the
validity, enforceability, interpretation, performance or breach of this
Agreement, whether sounding in tort, contract, statutory violation or otherwise,
or involving the construction or application or any of the terms, provisions, or
conditions of this Agreement. Any arbitration may be initiated by a written
demand to the other party. The arbitrator's decision shall be final, binding,
and conclusive. The parties further agree that this Agreement is intended to be
strictly construed to provide for arbitration as the sole and exclusive means
for resolution of all disputes hereunder to the fullest extent permitted by law.
The parties expressly waive any entitlement to have such controversies decided
by a court or a jury.
10.Attorneys' Fees: Except as prohibited by law, if any action is brought to
enforce the terms of this Agreement, the prevailing party will be entitled to
recover its reasonable attorneys' fees, costs and expenses from the other party,
in addition to any other relief to which the prevailing party may be entitled.
11.Confidentiality: You agree that the contents, terms and conditions of this
Agreement must be kept confidential by you and may not be disclosed except to
your immediate family members, accountants or attorneys, or pursuant to subpoena
or court order. You further agree that if asked for information concerning this
Agreement, you will state only that a settlement agreement resolved all issues
related to your separation from the Company. Any breach of this confidentiality
provision shall be deemed a material breach of this Agreement.
12.No Admission of Liability: This Agreement is not and shall not be construed
or contended by you to be an admission or evidence of any wrongdoing or
liability on the part of Releasees. This Agreement shall be afforded the maximum
protection allowable under California Evidence Code Section 1152 and/or any
other state or federal provisions of similar effect.
13.Entire Agreement: This Agreement constitutes the entire agreement between you
and Releasees with respect to the subject matter hereof and supersedes all prior
negotiations and agreements, whether written or oral, relating to such subject
matter other than the ECIIA Agreement referred to in paragraph 5 above. You
acknowledge that neither Releasees nor their agents or attorneys have made any
promise, representation or warranty whatsoever, either express or implied,
written or oral, which is not contained in this Agreement for the purpose of
inducing you to execute the Agreement, and you acknowledge that you have
executed this Agreement in reliance only upon such promises, representations and
warranties as are contained herein.
14.Severability: The provisions of this Agreement are severable, and if any part
of it is found to be invalid or unenforceable, the other parts shall remain
fully valid and enforceable. Specifically, should a court, arbitrator, or
government agency conclude that a particular claim may not be released as a
matter of law, it is the intention of the parties that the general release, the
waiver of unknown claims and the covenant not to sue above shall otherwise
remain effective to release any and all other claims.
15.Modification; Counterparts; Facsimile Signatures: It is expressly agreed that
this Agreement may not be altered, amended, modified, or otherwise changed in
any respect except by another written agreement that specifically refers to this
Agreement, executed by authorized representatives of each of the parties to this
Agreement. This Agreement may be executed in any number of counterparts, each of
which shall constitute an original and all of which together shall constitute
one and the same instrument. Execution of a facsimile copy shall have the same
force and effect as execution of an original and a copy of a signature will be
equally admissible in any legal proceeding as an original.
16.Time To Consider Agreement Right to Revoke; Knowing and Voluntary Agreement:
You understand that you may take up to forty-five (45) days to consider this
Agreement and, by signing below, affirm that you were advised to consult with an
attorney prior to signing this Agreement. You also understand you may revoke
this Agreement within seven (7) days of signing this document and that the
separation compensation to be provided to you pursuant to paragraph 3 will be
provided only at the end of that seven (7) day revocation period without
revocation by you. By signing this Agreement, you knowingly and voluntarily
agree to all the terms set forth in this Agreement and further acknowledge that
you are executing this Agreement voluntarily, free of any duress or coercion.
17.Effective Date: This Agreement is effective on the eighth (8th) day after you
sign it and without revocation by you as provided in paragraph 16.
18.Governing Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of California.




--------------------------------------------------------------------------------




* * * * * * * *
If you agree to abide by the terms outlined in this Agreement, please sign this
letter below and also sign the attached copy and return it to me. I wish you the
best in your future endeavors.
 
 
 
 
 
Sincerely,
 
 
 
 
 
 
 
 
 
 
 
Rambus Inc.
 
 
 
 
 
 
 
 
 
By: /s/ Paul Valentino
 
 
 
 
 
Paul Valentino, Sr. Director, Human Resources



BY SIGNING BELOW, I ACKNOWLEDGE THAT I HAVE READ THIS AGREEMENT CAREFULLY, I
UNDERSTAND THIS AGREEMENT CONTAINS A GENERAL RELEASE, AND I AGREE TO ITS TERMS.
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Sharon Holt
 
 
 
 
8/28/2012
 
Name Here
 
 
 
 
Date











